      Case 3:20-cv-04636-WHA Document 27-1 Filed 08/28/20 Page 1 of 3



 1   JEFF LANDRY
      ATTORNEY GENERAL OF LOUISIANA
 2   ELIZABETH B. MURRILL (pro hac vice forthcoming)
      Solicitor General
 3   JOSEPH S. ST. JOHN (pro hac vice forthcoming)
      Deputy Solicitor General
 4   LOUISIANA DEPARTMENT OF JUSTICE
     1885 N. Third Street
 5   Baton Rouge, LA 70804
     Tel: (225) 326-6766
 6   emurrill@ag.louisiana.gov
     stjohnj@ag.louisiana.gov
 7
     Counsel for the State of Louisiana
 8
     SEE SIGNATURE PAGE FOR
 9   ADDITIONAL PARTIES AND COUNSEL

10                                    UNITED STATES DISTRICT COURT

11                                NORTHERN DISTRICT OF CALIFORNIA

12   AMERICAN RIVERS; AMERICAN                         No. 3:20-cv-4636
     WHITEWATER; CALIFORNIA TROUT;
13   IDAHO RIVERS UNITED                               ST. JOHN DECLARATION ISO MOTION
                                                       TO INTERVENE BY THE STATES OF
14                         Plaintiffs,                 LOUISIANA, MONTANA, ARKANSAS,
                                                       MISSISSIPPI, MISSOURI, TEXAS, WEST
15           v.                                        VIRGINIA, AND WYOMING

16   ANDREW R. WHEELER; U.S.                           Hr’g Date: Oct. 8, 2020
     ENVIRONMENTAL PROTECTION                          Hr’g Time: 08:00 a.m.
17   AGENCY,                                           Judge: Hon. William Alsup
                                                       Action Filed: July 13, 2020
18                         Defendants.                 Dep’t: San Francisco Courthouse

19

20

21                    DECLARATION OF ATTORNEY JOSEPH SCOTT ST. JOHN
22
             1.       I am an attorney employed by the Louisiana Department of Justice. I represent the
23
     State of Louisiana in connection with the above-captioned matter. I make this declaration in support
24
     of State Intervenors’ Motion to Intervene.
25
             2.       Attached hereto as Exhibit 1 is a true and accurate copy of correspondence from
26

27   Attorney General Jeff Landry et al as obtained from the files of the Louisiana Department of Justice.

28
                                                       1
                                            ST. JOHN DECLARATION
         Case 3:20-cv-04636-WHA Document 27-1 Filed 08/28/20 Page 2 of 3



 1           3.     Attached hereto as Exhibit 2 is a true and accurate copy of correspondence from
 2   Attorney General Jeff Landry et al as obtained from the files of the Louisiana Department of Justice.
 3
             4.     Attached hereto as Exhibit 3 is a true and accurate copy of correspondence from
 4
     Attorney General Jeff Landry et al as obtained from the files of the Louisiana Department of Justice.
 5
             5.     Attached hereto as Exhibit 4 is a true and accurate copy of correspondence from
 6

 7   Governor Gordon obtained from regulations.gov.

 8           6.     Exhibits 5 and 6 are intentionally omitted.

 9           7.     Attached hereto as Exhibit 7 is what appears to a widely-reported memorandum
10   issued by Administrator Pruitt. This document was obtained from a law firm website. 1
11
             8.     Attached hereto as Exhibit 8 is a true and accurate copy of correspondence from
12
     Lighthouse Resources as obtained from regulations.gov.
13
             9.     Attached hereto as Exhibit 9 is a true and accurate copy of correspondence from
14

15   Senator Barasso et al as obtained from regulations.gov.

16           10.    Attached hereto as Exhibit 10 is a true and accurate copy of correspondence from

17   Exelon as obtained from regulations.gov.
18           11.    Further declarant sayeth naught.
19
             Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury under the laws of the United
20
     States of America that the foregoing is true and correct.
21
             Executed in New Orleans, Louisiana on this 28th day of August, 2020.
22
                                                    /s/ Joseph Scott St. John
23
                                                    ________________________________
24                                                  Joseph Scott St. John

25

26
     1
27    https://www.earthandwatergroup.com/wp-
     content/uploads/2017/10/signed_consent_decree_and_settlement_agreement_directiveoct162017.p
28   df
                                                 2
                                      ST. JOHN DECLARATION
     Case 3:20-cv-04636-WHA Document 27-1 Filed 08/28/20 Page 3 of 3



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                         3
                               ST. JOHN DECLARATION
